Name: Commission Regulation (EEC) No 3660/85 of 20 December 1985 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 85 Official Journal of the European Communities No L 348/39 COMMISSION REGULATION (EEC) No 3660/85 of 20 December 1985 fixing the amounts by which import duties on beef and veal originating in the African , Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, be calculated in conformity with Article 3 of Commission Regulation (EEC) No 552/85 (3), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regulation (EEC) No 486/85 shall , in respect of importations during the first quarter of 1986, be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1986. Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ('), as amended by Regulation (EEC) No 2903/85 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 486/85 provides for a 90 % reduction in the import duties on beef and veal : whereas the amount of this reduction must This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p . 4. (2) OJ. No L 279, 19 . 10 . 1985, p . 5 . 0 OJ No L 63, 2 . 3 . 1985, p. 13 . B IL A G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N E X  A N N EX E  A LL EG A TO  B IJ LA G E P os it io n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lt ar if s Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã ºÃ ¿ Ã ¹Ã ½ Ã ¿Ã  Ã ´Ã ± Ã Ã ¼ Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ¿ Ã O CT he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e Nr . va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./1 00 kg D eu ts ch la nd D M /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 5 34 3, 8 96 8, 89 27 5, 73 10 91 5, 61 80 6, 07 86 ,3 66 16 8 86 1 31 0, 69 70 ,9 41 02 .0 1 A II a) 1 10 15 3, 2 1 84 0, 88 52 3, 90 20 73 9, 75 1 53 1, 53 16 4, 09 5 32 0 83 6 59 0, 37 13 4, 78 9 02 .0 1 A II a) 2 8 12 2, 5 1 47 2, 70 41 9, 13 16 59 1, 64 1 22 5, 22 13 1, 27 6 25 6 66 7 47 2, 25 10 7, 82 9 02 .0 1 A II a) 3 12 18 3, 8 2 20 9, 06 62 8, 69 24 88 7, 75 1 83 7, 84 19 6, 91 5 38 5 00 3 70 8, 38 16 1, 74 5 02 .01 A ll a) 4 aa ) 15 22 9, 7 2 76 1, 32 77 7, 80 37 37 3, 38 2 29 7, 30 24 6, 14 3 4 9 4 05 1 87 6, 38 20 4, 27 2 02 .0 1 A II a) 4 bb ) 17 42 0, 6 3 15 8, 56 89 4, 92 38 69 3, 23 2 62 7, 78 28 1, 55 2 55 6 83 5 1 00 8, 34 23 2, 30 4 02 .01 A II b) 1 9 61 1, 0 1 74 2, 59 49 5, 28 20 14 3, 65 1 44 9, 76 15 5, 33 5 30 4 75 0 55 8, 05 12 7, 76 1 02 .0 1 A II b) 2 7 68 8, 8 1 39 4, 06 39 6, 22 16 11 4, 87 1 15 9, 80 12 4, 26 7 24 3 79 8 44 6, 45 10 2, 20 9 02 .0 1 A II b) 3 12 01 3, 8 2 17 8, 24 61 9, 09 25 17 9, 61 1 81 2, 20 19 4, 16 8 38 0 93 8 69 7, 57 15 9, 70 2 02 .01 A ll b) 4 aa ) 14 41 6, 6 2 61 3, 89 73 5, 74 35 78 6, 99 2 17 4, 63 23 3, 00 1 46 8 50 8 82 9, 00 19 3, 50 2 02 .01 A II b) 4 bb )1 1 12 01 3, 8 2 17 8, 24 61 9, 09 25 17 9, 61 1 81 2, 20 19 4, 16 8 38 0 93 8 69 7, 57 15 9, 70 2 02 .01 A ll b) 4 bb )2 2 (') 12 01 3, 8 2 17 8, 24 61 9, 09 25 17 9, 61 1 81 2, 20 19 4, 16 8 38 0 93 8 69 7, 57 15 9, 70 2 02 .01 A ll b) 4 bb )3 3 16 53 0, 9 2 99 7, 25 84 7, 05 38 38 7, 92 2 49 3, 58 26 7, 17 5 53 1 81 3 95 4, 43 22 0, 99 8 02 .0 6 C Ia )1 15 22 9, 7 2 76 1, 32 77 7, 80 37 37 3, 38 2 29 7, 30 24 6, 14 3 49 4 05 1 87 6, 38 20 4, 27 2 02 .0 6 C Ia )2 17 42 0, 6 3 15 8, 56 89 2, 31 40 71 8, 41 2 62 7, 78 28 1, 55 2 56 0 97 3 1 00 5, 40 23 2, 98 0 16 .0 2 B III b) 1 aa ) 17 42 0, 6 3 15 8, 56 89 2, 31 40 71 8, 41 2 62 7, 78 28 1, 55 2 56 0 97 3 1 00 5, 40 23 2, 98 0 No L 348 / 40 Official Journal of the European Communities 24 . 12 . 85 (') He nfÃ ¸ rse lu nd er de nn eu nd erp osi tio ne rb eti ng et af, at de rf rem lae gg es en lic ens ,d er op fyl de rd eb eti ng els er, de re rf ast sat af de ko mp ete nte my nd igh ed er iD ee uro pae isk eF ael les ska ber . (') Di eZ ula ssu ng zu die ser Ta rif ste lle ist ab hÃ ¤ ng ig vo nd er Vo rla ge ein er Be sch ein igu ng ,d ie de nv on de n zu stÃ ¤ nd ige n Ste lle nd er Eu rop Ã ¤is ch en Ge me ins ch aft en fes tge set zte nV ora uss etz un ­ ge n en tsp ric ht . (') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹Ã ¬ Ã ºÃ  Ã ¹Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹Ã µ Ã º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯Ã  Ã µÃ  Ã  ÃÃ ¹Ã  Ã Ã ¿ ÃÃ ¿ Ã ¹Ã ·Ã  Ã ¹Ã ºÃ ¿ Ã  Ã µÃ º Ã ´Ã ¹Ã ´ Ã ¿Ã ¼ Ã ­Ã ½ Ã ¿Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯Ã  Ã ½ Ã ¬Ã  Ã Ã  Ã ½. (') En try un de r thi s su bh ea din g is sub jec tt o the pro du cti on of a cer tifi cat e iss ue d on co nd itio ns lai d do wn by the co mp ete nt au tho rit ies of the Eu rop ea n Co mm un itie s. (') L'a dm iss ion da ns cet te sou s-p osi tio ne st su bo rdo nn Ã ©e Ã l ap rÃ ©s en tat ion d'u n cer tifi cat dÃ © liv rÃ © da ns les co nd itio ns prÃ © vu es pa rl es au tor itÃ © sc om pÃ © ten tes des Co mm un au tÃ ©s eu rop Ã ©en ne s. (') L'a mm iss ion e in qu est a sot tov oc e Ã ¨ su bo rdi na ta all a pre sen taz ion e di un cer tifi cat o co nfo rm em en te ail e co nd izi on is tab ilit Ã © da lle au tor itÃ co mp ete nti de lle Co mu nit a eu rop ee . (') Ind eli ng on der dez eo nd erv erd eli ng iso nd erw orp en aan de voo rw aar de dat een cer tifi caa tw ord tv oo rge leg dh etw elk isa fge gev en on de rd ev oo rw aar den en bep ali ng en ,va stg est eld do or de be vo eg de au tor ite ite n va n de Eu ro pe se Ge me en sc ha pp en .